

117 HR 5309 IH: Fresh Produce Procurement Reform Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5309IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Ms. DeLauro (for herself and Mr. McGovern) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to enter into contracts to provide individuals dealing with food and nutrition insecurity family-friendly fresh produce, and for other purposes.1.Short titleThis Act may be cited as the Fresh Produce Procurement Reform Act of 2021.2.Contracts for fresh produce(a)In general; purposesNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Administrator of the Agricultural Marketing Service and in consultation with the Administrator of Food and Nutrition Service, shall establish a program (in this section referred to as the Program) under which the Secretary shall enter into contracts with eligible entities to procure fresh produce for distribution to qualifying nonprofits that serve individuals at risk of food and nutrition insecurity. The Program shall aim to—(1)increase access to a wide variety of fresh fruits and vegetables to low-income households;(2)directly connect fruit and vegetable producers and distributors to nonprofit emergency feeding entities;(3)increase the Federal Government’s procurement of fresh fruits and vegetables;(4)strengthen the local and regional food supply chain;(5)reduce on-farm food loss; and(6)model nimbleness and responsiveness in and out of emergency situations.(b)Selection criteriaIn determining whether to award contractors, the Secretary of Agriculture should consider whether the eligible entity—(1)has previous experience distributing fresh produce through the Department of Agriculture;(2)has demonstrated experience in fresh produce supply chain distribution;(3)holds qualifications including, PACA license, food safety certifications, and any other requirements as determined by the Secretary;(4)operates a facility or facilities in or adjacent to the State where the produce will be distributed;(5)sources from small and medium sized growers and local and regional produce as geographically and seasonally feasible; and(6)offers the government a price determined to be the overall best value without limiting evaluation factors to lowest price or highest technical rating.(c)PriorityIn entering into contracts under the Program, the Secretary shall give priority to the following:(1)Socially disadvantaged eligible entities, including women-owned and veteran-owned.(2)Eligible entities that are, or source from, beginning farmers, or small or mid-sized farms that are structured as family farms, as defined in subsection (g).(3)Eligible entities that can deliver to areas in most need of fresh produce, as determined by the Secretary.(4)Eligible entities that can demonstrate a commitment to serving local communities through strong relationships with qualifying nonprofits, public agencies, and Tribal governments, as determined by the Secretary.(d)Contract terms and produce makeupThe Secretary shall ensure the following when administering contracts:(1)The period of performance under the contract shall be—(A)at least 90 days; and(B)not more than 120 days.(2)Eligible entity is located in the State or locality in which produce is provided, or has demonstrated experience distributing to the service area.(3)Award multiple contracts within each of the United States Department of Agriculture’s Food and Nutrition Services regions to provide opportunities for a broad range of producers and entities.(4)The makeup of the produce includes:(A)Only fresh fruits and vegetables grown in the United States.(B)Locally grown fruits and vegetables where geographically and seasonally possible, as determined by the Secretary.(C)No fewer than seven varieties of fresh fruits and vegetables.(D)Offer a variety of both fruits and vegetables consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990.(E)Include culturally competent commodities, as determined by the Secretary in consultation with the distributing agency.(5)Price paid by the government is inclusive of all transportation and distribution costs associated with delivering to the final destination of eligible nonprofit distributing partner.(e)Program administration(1)Qualifying nonprofitsThe Secretary shall establish a process for which to identify qualifying nonprofit entities that may participate in the Program and conduct outreach to ensure that eligible nonprofits are made aware of the Program.(2)Equity and geographic reachIn carrying out the Program each fiscal year, the Secretary shall enter into contracts with eligible entities in a manner that ensures the total value of contracts entered into in each State, territory, or Tribal entity, is proportionate to the number of households and individuals living in poverty within the State, territory, or Tribal entity, as determined by the Secretary.(A)Vulnerable areasThe Secretary shall establish a process—(i)to determine the areas most in need of produce provision under the Program, including rural areas, the territories and possessions of the United States, and areas under the jurisdiction of a Tribal government; and(ii)to ensure such areas are served by the Program.(B)Technical assistanceThe Secretary shall provide technical assistance to eligible entities participating in the Program with respect to—(i)the contact terms and expectations applicable to covered entities under the Program;(ii)best practices for the distribution of the produce and expectations of distribution; and(iii)food safety certification.(C)Financial assistancethe Secretary shall provide information to assist small, beginning, veteran, and socially disadvantaged farmers in obtaining food safety certifications and covering the associated costs of necessary changes and upgrades to practices and equipment to improve food safety.(f)Reporting(1)Not later than one year after the date of enactment of this Act, the Secretary shall provide to Congress a report on activities carried out under the Program, including counties and percentage of counties served, number of produce packages provided, quantity and variety of fresh produce distributed, number of farms sourced from, including size of farms, and percentage of produce procured locally and regionally and other data as determined by the Secretary.(2)Not later than 1 year after the enactment of this Act, the Comptroller General of the United States shall submit to the Committee of Agriculture of the House of Representatives a report that evaluates the Program’s effectiveness at meeting the goals as stated in subsection (a).(g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means any of the following small businesses, as defined by the Small Business Administration:(A)Grower, packer, distributor, or food-hub.(B)A nonprofit organization.(C)A cooperative.(2)Qualifying nonprofitThe term qualifying nonprofit means all of the following:(A)A nonprofit food bank, soup kitchen, school, child or senior care center, youth serving community based organization, Tribal organization, or public agency participating in an existing United States Department of Agriculture nutrition program including, but not limited to, National School Lunch Program, Summer Food Service Program, Child and Adult Care Food Program, Food Distribution Program on Indian Reservations, Commodity Supplemental Food Program, or Emergency Food Assistance Program.(B)A food bank or other nonprofit that does not meet criteria under subsection (a) but has demonstrated experience in serving needs of vulnerable populations facing food and nutrition insecurity and can demonstrate necessary food safety understanding and other requirements as determined by the Secretary.(3)SecretaryThe term Secretary means the Secretary of Agriculture acting through the Administrator of the Agricultural Marketing Service of the Department of Agriculture.(4)StateThe term State means all States within the United States of America, the District of Columbia, territories and possessions, and Tribal governments.(5)Beginning farmerThe term beginning farmer has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).(6)Socially disadvantaged applicant or farmerThe term socially disadvantaged applicant or farmer has the meaning given the term in section 761.2 of title 7, Code of Federal Regulations.(7)Veteran farmerThe term veteran farmer has the meaning given the term in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).(8)Family farmThe term family farm has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632(a)).